Title: To James Madison from William Lee, 30 July 1806
From: Lee, William
To: Madison, James



Sir
American Consulate Bordeaux July 30th. 1806

It appears by a letter from the Minister of marine, to the Commissary of Marine for this port, that a Treaty of Peace, between Russia, and France, was signed at Paris on the 20th. of this month.  It is also very currently reported and generally believed, that Preliminaries of peace were signed at Paris, on the 25th, between France and England, and it is asserted by the authorities here, that the reason we have not had this intelligence officially at Bordeaux is, that the Preliminary Treaty, remains yet to be ratified, by the British Minister, to whom it was sent for that purpose on the night of the 25th.  I cannot prevail on myself to credit this news, but finding so many well informed men both in and out of place, firmly persuaded of the truth of it, I have thought it my duty to communicate it to you.  Several thousand troops are now marching through this City on their way to Bayonne, said to be part of a considerable Army destined against Spain, or Portugal.  With great respect I have the honor to remain Your Obt Servant

Wm. Lee

